Title: Franklin and Silas Deane to Arthur Lee, 1 March 1778
From: Franklin, Benjamin,Deane, Silas
To: Lee, Arthur


Passy March 1st. 1778
Messrs. Franklin and Deane present their Compliments to Mr. Arthur Lee, it not being likely that the Dispatches can be ready at 12. O Clock beg Mr. Lee, would change the time of his coming to half past 5. at which time there is no doubt but that every thing will be ready.

Mr. Franklin juniors respectful Compliments to Mr. A. Lee and reminds him of his Engagement to dine with Mrs. Chalut tomorrow.
